Title: To George Washington from Brigadier General William Smallwood, 24 April 1777
From: Smallwood, William
To: Washington, George



Sir,
Annapolis April 24th 1777

On my arrival here at Christmas I found the Regular & flying Camp Officers in general much disgusted by the Appointments of the Commissioners, in which indeed there were irregula[ri]ties and Improprieties which no established Mode cou’d justify, many being below, others promoted above their Rank, & many more not appointed at all; which induced me, as the Appointments were incompleat, to make out & hand in to the Council of Safety a Roster General of the Rank of Officers in each Corps (a Copy of which is inclosed) urging the Necessity of the Appointments and Arrangement being immediately compleated, to facilitate & forward the recruiting Service to the utmost Extent—but in this as well as other Instances, where Power is delegated to Numbers, and in every Instance their Approbation must be obtained, Measures are generally under Consideration, whilst they should be in Execution—The Council judging their Powers incompetent to make the Appointments, called the Assembly to meet for this Purpose, where this Important Business has hung ever since ’till very lately, when they handed in a list of the Appointments with the Arrangement to Governor Johnson, fraught with the same Impropriety as was in the first Instance complained of, which occasioned many to resign, who have been since prevailed on to reasume their Commissions, upon the Rank being referred to your Excellency—thus has the

recruiting Service been retarded, the Officers being in suspence & not knowing in what Regiments or Rank they stood, have not acted with that Alacrity and Vigor which the Service required & wch they otherways might have done nor were the People here inclinable to enroll ’till those Points coud be ascertained.
Colonel Gist and myself by Order of Congress were sent on a very disagreeable Expedition to the eastern Shore, to quel an Insurrection of the Tories in Somerset and Worcester Counties, which tho attended with no difficulty or risque, detained us little less than two Months, in pursuance of inforcing & executing a Proclamation issued by the general Assembly of this State, granting an Indulgence of 40 Days for the Insurgents and others disaffected to avail themselves of the Benefit thereof, which perhaps might have answered better purposes had the Limitation only extended to Ten Days.
Every Letter of yours has given the strongest Impressions of the Expidiency of speedy and vigorous Exertions, nor has the favorable Opportunity (had you’ve been reinforced far below what might have been expected) of striking a deep Stroke escaped unnoticed—yet I sincerely Lament these Considerations have not had their proper Weight—such have been the tardy & fluctuating Measures adopted by our Legislature respecting Military Operations, that I can truly say, ’tho I have been here four Months (and in that Time only five Days at Home) I have not had it in Power to render any Material Service to the Continent, owing to these Embarrassments & the want of Cloathing, not more than 1000 Men of the Quota of this State have been marched agreeable to your Requisitions, & there remains about 500 under Inoculation who are in a favorable way & will be detached as soon as their Situation will admit, with what Recruits can be raised, & I flatter myself our Affairs will shortly wear a more favorable Aspect, from the train they will be put in under Governor Johnsons Administration. The Assembly have passed an Act to promote the recruiting Service, & to collect Blankets (for the Soldiery) from the Inhabitants of this State, which I hope will contribute to forward our Quota—I have inclosed for your perusal, the Arrangement & Rank rendered by the Assembly—also an Additional Roster of those who have been Advanced to Vacancies by the Governor & Council, with the Arrangement as it at present stands, & Colonel Richardsons Letter & Return; the Commissions are not yet made out otherways shou’d have inclosed a List with the Dates &ca.
I shou’d be glad to be favored with your Excellencys further Commands respecting my repairing immediately to Camp, or remaining here to forward & proceed with the Next Division. I have the Honor to be with sincere Regard Yr Excellencys most Obedt Hble Sert

W. Smallwood

